Citation Nr: 1751450	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-39 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral (i.e., left and right) foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran - Appellant 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to August 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  The hearing initially was intended to occur with both the Veteran and the presiding judge at the RO, an in-person hearing (Travel Board hearing).  However, because of inclement weather in Washington, DC, the presiding judge was unable to travel to the RO, so the hearing was conducted, instead, using videoconferencing technology (videoconference hearing).  A transcript of the proceeding is associated with the virtual claims folder, so of record.  Indeed, all documents in the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

This appeal was previously before the Board in April 2016, when the claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  Still more development is required, however, so the Board is again remanding the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

The prior April 2016 remand, in part, was to have the Veteran undergo a VA compensation examination for a medical opinion needed to assist in deciding the claim.  In response to this remand directive, the Veteran was provided a June 2016 VA examination.  The examiner noted diagnoses of bilateral Morton's neuroma in June 2009 and bilateral plantar fasciitis in February 2009.  The examiner also noted the Veteran reported foot pain during his basic training and current intermittent pain bilaterally.  But the examiner concluded it was less likely than not the Veteran's bilateral foot disability was etiologically related to his active service.  The examiner observed there was no documentation of a chronic foot disability during the Veteran's active service and, therefore, no continuity of a chronic foot condition to the present.  The examiner pointed to a service treatment record (STR) noting normal feet and a March 2004 VA examination also noting normal feet.  In addition the examiner indicated the Veteran did not report foot pain to a VA treatment provider until June 2007. 

This April 2016 VA medical nexus opinion is inadequate, however.  The examiner noted the Veteran did not report foot pain to a treatment provider until June 2007, but the absence of treatment does not necessarily mean the Veteran's foot pain did not exist until June 2007.  Specifically, in a March 2004 VA treatment record the Veteran reported bilateral foot discomfort that had been present for several years and in a June 2009 VA treatment record he reported experiencing foot pain for the prior 10 years (so, if true, dating back to 1999 or thereabouts when he was in service), and that he did not report it because he did not feel compelled to do so.  In addition the examiner concluded that the Veteran's reports of foot pain in service did not result in a diagnosis of a chronic foot condition; however, the Veteran provided testimony during his January 2016 videoconference hearing before the Board that he did not report his in-service foot pain on a more frequent basis because his superiors would have thought less of him and, as a result, he would not get promoted.  Additionally, he testified that, during his active service, he self-treated his foot pain through the use of thick socks and over-the-counter pain medication such as Advil and Tylenol.  As such, a supplemental (addendum) opinion is needed that includes a correct discussion of the relevant evidence of record and the required explanatory rationale.  

In addition, it appears the Veteran continues to receive treatment at a VA medical center (VAMC) for this disability at issue.  Consequently, any and all outstanding VA treatment records must be obtained and considered.  


Accordingly, this claim is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records, if relevant to this claim at issue.  

2.  Following receipt of all additional records, return the virtual claims file to the June 2016 VA compensation examiner for supplemental comment concerning the nature and etiology of all bilateral foot disability confirmed to currently exist.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. 

The examiner is asked to indicate whether it is at least as likely as not that any left and/or right foot disability initially manifested during the Veteran's service from November 1997 to August 2003, or, if involving arthritis, to a compensable degree of at least 10-percent disabling within the year after conclusion of his service, so by August 2004, or is otherwise related or attributable to his service, including particularly to the complaints and symptoms he had during his service.

The examiner should consider and discuss as necessary the following:

(i)  A March 2004 VA treatment record which noted the Veteran had bilateral foot discomfort which had been present for several years;

(ii)  A June 2009 VA treatment record which noted the Veteran reported foot pain for about 10 years prior, so 1999, that he did not report because he did not feel compelled to do so;

(iii)  An April 2010 letter from the Veteran's VA treatment provider indicating the Veteran reported in-service foot pain as a result of the road marches.  The VA treatment provider concluded that the Veteran's bilateral foot pain was etiologically related to his military service; and 

(iv)  The Veteran's January 2016 Board hearing testimony that he did not report his in-service foot pain on a more frequent basis because his superiors would think less of him and as a result he would not get promoted and his testimony that during his active service he self-treated his foot pain through the use of thick socks and over the counter pain medication such as Advil and Tylenol.  

The examiner must provide explanatory rationale for the opinion, regardless of whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file or accepted medical authority supporting conclusions.

If, per chance, the examiner is unable to respond without resorting to mere speculation, please also indicate what information or evidence perhaps would permit a more definitive response.  In other words, merely saying he/she cannot respond will not suffice.

If, for whatever reason, this examiner is not available to provide this additional comment (addendum opinion), then have someone else do it that has the necessary qualifications and expertise.  If this designee determines that an additional examination is needed to provide this additional comment, then this additional examination must be scheduled, but this is left to the designee's discretion.

3.  Then readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.
 
The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

